United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.M., Appellant
and
DEPARTMENT OF HOMELAND SECURITY,
CUSTOMS & BORDER PROTECTION,
Atlanta, GA, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 18-1363
Issued: February 6, 2019

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On July 2, 2018 appellant filed a timely appeal from a March 2, 2018 merit decision of the
Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case.2

1
2

5 U.S.C. § 8101 et seq.

The Board notes that following the March 2, 2018 decision, OWCP received additional evidence. However, the
Board’s Rules of Procedure provides: “The Board’s review of a case is limited to the evidence in the case record that
was before OWCP at the time of its final decision. Evidence not before OWCP will not be considered by the Board
for the first time on appeal.” 20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from reviewing this additional
evidence for the first time on appeal. Id.

ISSUE
The issue is whether appellant has met his burden of proof to establish that his left foot
conditions were causally related to the accepted factors of his federal employment.
FACTUAL HISTORY
On May 31, 2017 appellant, then a 49-year-old customs and border protection officer, filed
an occupational disease claim (Form CA-2) alleging that he developed Haglund’s deformity,
which is a bone spur, in his left heel and foot as a result of his federal employment duties. He
reported that his work duties entailed standing, lifting, sitting, and walking which aggravated his
heel/foot and caused a limp. Appellant noted that he first became aware of his claimed condition
on August 1, 2016 and of its relationship to his federal employment on April 1, 2017. He notified
his supervisor of his condition on May 22, 2017 and was assigned light-duty status performing
administrative work.
By development letter dated August 22, 2017, OWCP informed appellant that the evidence
of record was insufficient to establish his claim. It advised appellant of the type of medical and
factual evidence needed and afforded him 30 days to submit the necessary evidence.
In a September 12, 2017 narrative statement, appellant reported that he sought medical
treatment in August 2016 after he developed pain in his left heel. He discussed his airport
passenger processing duties, noting that he was assigned to exit duties which entailed sitting and
standing for prolonged periods of time to process passengers. Appellant further noted standing for
prolonged periods of time while wearing a heavy ballistic vest and holding a rifle. He reported
that his employment duties of standing, walking, and sometimes running caused his left foot pain
to worsen. Appellant explained that standing for six to eight hours daily for his assignment
continued to aggravate his injury. He sought medical treatment and was diagnosed with Haglund’s
deformity and Achilles tendinitis. On May 15, 2017 appellant’s physician provided him a boot to
wear and placed him on light duty with restrictions of no standing. Appellant noted that on
August 24, 2017 he underwent surgery for his condition and that he had not returned to work.
In support of his claim, appellant submitted medical reports dated August 22, 2016 through
September 6, 2017 from Dr. Erroll Bailey, a Board-certified orthopedic surgeon. Dr. Bailey
reported that appellant complained of left posterior heel pain. He noted that appellant used to work
as a police officer and currently worked security at the Atlanta airport. Dr. Bailey reported that
appellant did a lot of standing and walking which he had done all of his life. He provided physical
examination findings and reviewed diagnostic testing. Dr. Bailey diagnosed left Haglund’s
deformity, insertional Achilles spur, and Achilles tendinosis. He reported that appellant underwent
conservative treatment, but his condition had not improved. In August 2017, appellant underwent
left Haglund’s deformity excision and Achilles tendon repair. In a September 14, 2017 report,
Dr. Bailey stated that appellant was status post excision surgery.
By decision dated November 7, 2017, OWCP denied appellant’s claim, finding that the
medical evidence of record was insufficient to establish that his diagnosed conditions were
causally related to the accepted factors of his federal employment.

2

On December 4, 2017 appellant requested a review of the written record by an OWCP
hearing representative.
In support of his request, appellant submitted a November 30, 2017 report from
Dr. Mitchell S. Nudelman, Board-certified in family medicine. Dr. Nudelman opined that
appellant’s left Haglund’s deformity and Achilles tendinitis most likely developed due to
prolonged standing at work while wearing a vest and carrying a rifle. He explained that while
appellant may have had an anatomic propensity to develop such conditions, work aggravated and
exacerbated the diagnosed conditions. Dr. Nudelman noted that surgery was performed following
conservative treatment and appellant was expected to make a complete recovery. The report was
cosigned by Dr. Bailey.
By decision dated March 2, 2018, an OWCP hearing representative affirmed the
November 7, 2017 decision finding that the evidence of record failed to establish that appellant’s
diagnosed conditions of left Haglund’s deformity and Achilles tendinitis were causally related to
the accepted factors of his federal employment.
LEGAL PRECEDENT
An employee seeking benefits under FECA has the burden of proof to establish the
essential elements of his or her claim, including the fact that the individual is an employee of the
United States within the meaning of FECA, that the claim was filed within the applicable time
limitation, that an injury was sustained while in the performance of duty as alleged, and that any
disability or specific condition for which compensation is claimed is causally related to the
employment injury.3 These are the essential elements of every compensation claim regardless of
whether the claim is predicated on a traumatic injury or an occupational disease.4
To establish that an injury was sustained in the performance of duty in a claim for
occupational disease, an employee must submit: (1) a factual statement identifying employment
factors alleged to have caused or contributed to the presence or occurrence of the disease or
condition; (2) medical evidence establishing the presence or existence of the disease or condition
for which compensation is claimed; and (3) medical evidence establishing that the diagnosed
condition is causally related to the employment factors identified by the employee.5
To establish causal relationship between the condition, as well as any attendant disability
claimed, and the employment event or incident, the employee must submit rationalized medical
opinion evidence supporting such causal relationship.6 The opinion of the physician must be based
on a complete factual and medical background of the claimant, must be one of reasonable medical
certainty, and must be supported by medical rationale explaining the nature of the relationship
between the diagnosed condition and the specific employment factors identified by the claimant.
3

Gary J. Watling, 52 ECAB 278 (2001).

4

Michael E. Smith, 50 ECAB 313 (1999).

5

See Roy L. Humphrey, 57 ECAB 238, 241 (2005); Ruby I. Fish, 46 ECAB 276, 279 (1994).

6

See 20 C.F.R. § 10.110(a); John M. Tornello, 35 ECAB 234 (1983).

3

This medical opinion must include an accurate history of the employee’s employment injury and
must explain how the condition is related to the injury. The weight of medical evidence is
determined by its reliability, its probative value, its convincing quality, the care of analysis
manifested, and the medical rationale expressed in support of the physician’s opinion.7
ANALYSIS
The Board finds that appellant has not met his burden of proof to establish that his left foot
conditions were causally related to the accepted factors of his federal employment.8
In support of his claim, appellant submitted medical reports dated August 22, 2016 through
September 6, 2017 from Dr. Bailey, his treating physician. The Board finds that the reports of
Dr. Bailey are insufficient to establish appellant’s occupational disease claim.9 While Dr. Bailey
noted a firm medical diagnosis of left Haglund’s deformity and Achilles tendinitis, he failed to
provide an opinion on the cause of appellant’s injury.10 Rather, he only generally noted that
appellant engaged in prolonged standing and walking. The Board has held that medical evidence
that does not offer an opinion regarding the cause of an employee’s condition is of no probative
value.11 As Dr. Bailey failed to provide an opinion that appellant’s left Haglund’s deformity and
Achilles tendinitis were caused by his federal employment duties, his reports are insufficient to
meet appellant’s burden of proof.12
Dr. Nudelman’s November 30, 2017 report also fails to establish appellant’s alleged
employment injury.13 He did not discuss appellant’s medical history, physical examination
findings, or provide review of diagnostic testing. Dr. Nudelman’s report lacks the specificity and
detail needed to establish that appellant’s injuries are a result of a work-related occupational
exposure.14
Dr. Nudelman opined that appellant’s left Haglund’s deformity and Achilles tendinitis
most likely developed due to prolonged standing at work while wearing a vest and carrying a rifle.
The Board notes that Dr. Nudelman’s opinion on causation is highly speculative and couched in
equivocal terms as he failed to provide a definitive statement pertaining to the cause of appellant’s
injury. To be of probative value, a physician’s opinion on causal relationship should be one of

7

James Mack, 43 ECAB 321 (1991).

8

See Robert Broome, 55 ECAB 339 (2004).

9

J.I., Docket No. 18-0286 (issued September 17, 2018).

10

D.H., Docket No. 11-1739 (issued April 18, 2012).

11

See L.B., Docket No. 18-0533 (issued August 27, 2018); D.K., Docket No. 17-1549 (issued July 6, 2018).

12

K.W., Docket No. 10-0098 (issued September 10, 2010).

13

See L.M., Docket No. 14-0973 (issued August 25, 2014); R.G., Docket No. 14-0113 (issued April 25, 2014);
K.M., Docket No. 13-1459 (issued December 5, 2013); A.J., Docket No. 12-0548 (issued November 16, 2012).
14

P.O., Docket No. 14-1675 (issued December 3, 2015); S.R., Docket No. 12-1098 (issued September 19, 2012).

4

reasonable medical certainty.15 The physician noted that while appellant may have had an
anatomic propensity to develop such conditions, work aggravated and exacerbated the diagnosed
conditions. It remains unclear whether appellant’s left foot condition was the result of a preexisting
condition or caused by his occupational employment duties. A well-rationalized opinion is
particularly warranted when there is a history of a preexisting condition.16 Given these
deficiencies, the Board finds Dr. Nudelman’s report lacks convincing quality and is of limited
probative value.17
An award of compensation may not be based on surmise, conjecture, speculation, or on the
employee’s own belief of causal relationship.18 The Board has held that the mere fact that a
condition manifests itself during a period of employment does not raise an inference of causal
relationship.19
The Board finds that the medical evidence of record is insufficient to establish causal
relationship between appellant’s federal employment duties as a customs and border protection
officer and his diagnosed left foot Haglund’s deformity and Achilles tendinitis.20
Appellant may submit additional evidence, together with a written request for
reconsideration, to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met his burden of proof to establish that his left foot
conditions are causally related to the accepted factors of his federal employment.

15

See Beverly R. Jones, 55 ECAB 411 (2004).

16

T.M., Docket No. 08-0975 (issued February 6, 2009); Michael S. Mina, 57 ECAB 379 (2006).

17

Supra note 7.

18

D.D., 57 ECAB 734 (2006).

19

Daniel O. Vasquez, 57 ECAB 559 (2006).

20

T.O., Docket No. 18-0139 (issued May 24, 2018).

5

ORDER
IT IS HEREBY ORDERED THAT the March 2, 2018 decision of the Office of Workers’
Compensation Programs is affirmed.
Issued: February 6, 2019
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

6

